Title: To Thomas Jefferson from Samuel Smith, 13 May 1822
From: Smith, Samuel
To: Jefferson, Thomas


                        dr Sir,
                        
                            Baltimore
                            13 may 1822
                        
                    In Publick life those to whom we render the greatest service are little sensible of it. Those rendered to Colo Monroe the greatest service that could have been rendered to a President of the U.S. I have brought the Publick expenditures within the receipts for which I ought to have his thanks, instead of the hostility I fear he is certain to render me.In 1819–20 I was Chosen to be Chairman  of the Committee of Ways & Means, my duty, (as assigned by the Rule of the House) was to examine into the publick expenditures—The Try reported a deficit of five million, it was in truth Eight. a loan became indispensable, my object was to make that as Small as possible. On a better examination over those Printing Expenses that Reimbursements from the Estimate & the amount of two million, two hundred thousand dollars, could be made without injury to the publick service. they were opposed but the House sustained me—At the session of 1820. 21. a deficiency of  seven million, was reported by the Sec of the treasury. This caused a strict inquiry on the part of the Ways & Means, and we found a most prodigal expenditure of the publick money, especially on fortifications, and in consequence Purportive appropriations specifically to each fortification, and references to appropriate anything for Dauphaines Island. This gave great offence to the Secy of War, who made great exertions with the members individually and with the Senate. The House sustained neither service refused. but the House stood firm, and we had nearly lost the military app: Bills— Dauphain Island has already lost $254.000., and all they have to show is the foundation laid for the Off. Barracks and the British burnt—It was intended to mount 116 Guns to to defend in part when at high water. there is only Eight & a half feet  In stand defense the retrenchments made from the Estimates exceeded $2.200.000—making a saving in two years of $4.400.000—I asked the President at the beginning of the last session if the publick service had suffered by those deductions. he said,—No—I then said that if they had not been made he must have applied for another loan of five millions, which would have made his administration very unpopular and that  by what I had done I had shown myself to be his best friend, altho: I believed I had made myself obnoxious—he said—No—that I had acted the part of an honest impartial Representative of the people. and no one could or ought to censure me—And those were  probably the real sentiments of the moment.They were changed by the influence of the Secy of War, with whose Vision they united—and by whom the President was induced to send his message respectg Dauphaine Island, but the reasoning of the Comm on Military affairs was such  that no member of either House could be brought to move a cent for that silly object. It would have lost a million and have required 2000 Men in time of War to defend it—During the last session the W bill reduced the Estimate $435.000—But apps for new objects to nearly that amount were made—I had hoped the President would have given me the mission to Lisbon, he has given it to General Dearborne who did not want it, He is in the receipt of $20.000 ⅌ annum. his son is rich and his son in law worth $100.000—Nothing but my poverty which is extreme, almost amounting to want, could have induced me to solicit an office—I was further induced, by the President having assured me of his wish to serve me or bring me after my misfortune. He desired me in case I wanted an office to apply to him direct, and not thro: any of his secretaries—I have troubled you with this detail to which an answer is unnecessary. and am, with the highest regardyour obed serv
                        S. Smith
                    